Title: To Thomas Jefferson from Matthew Lyon, 3 March 1801
From: Lyon, Matthew
To: Jefferson, Thomas



Sir
Washington March 3d. 1801

Both the last times I had the pleasure of speaking with you on the Subject of appointments in Vermont it sliped my mind to Mention the US Attorney in that District, the present Attorney is Charles Marsh a Violent Federalist. I have no particular cause of complaint against him, but several friends have wrote me wishing him to be displaced. we have but two Respectable Republican Lawyers in the State one is Jonathan Robinson brother to the Governor & the other is David Fay a Nephew of his, The latter is recomended to me by the former the Change is univesally expected & wished, by the Repub [licans.] Fay is a man of very Respectable Tallents & quite deserveing the place, he lives in Bennington—
The Supervisor of the District lives in Bennington also he is a Violent Federalist but his daughter is married to a Son of Governor Robinson or there is such family Connections that he will not be complained of, he is however a very honest man—
The officer of the Customs at Burlington Vt is a petulant, Vain, busy Aristocrat by the name of Russel, he ought to be displaced but I have no one on my mind to recomend at present—I am Sir with great respect
your humble Servt 

M Lyon

